DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Initially, the examiner would like to remind Applicant that because there was no traversal of the examiner’s official notice statements in the previous office action in the arguments filed 7/14/2022 (no mention of examiner’s use of official notice), all features that were officially noticed (providing a light on a camera which is recording) are now considered to be admitted prior art (see MPEP 2144.03 C).

Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Choo only performs switching once the alleged “specific action by a user” has started while claims 1, 15, and16 rather require “the signal for switching the operation mode” be output “before the specific action by the user is started.”  Applicant then submits that Onoe does not cure Choo’s deficiency.  The examiner cannot agree.
Onoe states in paragraph [0096] that the recognition unit 140 can recognize that the act of changing clothes is about to happen on the basis of an utterance of a mother to the child such as “C, take a bath”.
In addition Onoe states that “the information processing device 10 performs control such that images regarding an act of changing clothes and/or nudity of the user U are not acquired by estimating the start of the act of changing clothes of the user U from images acquired by the imagine units” ([0053]).  Therefore, if Onoe is explicitly not capturing images regarding an act of changing clothes by estimating the start of the act of changing clothes, then the signal for switching the mode of the camera at step S1102 (fig. 4) must occur before the action of changing clothes has started.
In addition, the examiner has provided Rodriguez Bravo et al. (US 2021/0034876 A1) as teaching this feature (see rejections below).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CAMERA SYSTEM HAVING PRIVACY CONTROL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US 2018/0343376 A1) hereinafter referenced as Choo in view of Rodriguez Bravo et al. (US 2021/0034876 A1) hereinafter Bravo.

Regarding claim 1, Choo discloses A control device (12; fig. 2) comprising a controller configured to output, when a sign of starting a specific action by a user is detected (Yes at 230; fig. 4), a signal for switching an operation mode of a camera from a first mode (For the young daughter example, active recording mode until the daughter starts putting on makeup; [0040]) to a second mode (For the young daughter example, stopped recording mode when the daughter starts putting on makeup.) different from the first mode…data on a captured image generated by imaging an indoor place being stored in the camera in the first mode (Home environment; [0040]; Images must be stored at least temporarily in camera 84 in order to be able to send to the controller for analysis.  In addition, the combination of the containing device 82, the storage system 34, and the controller 12 can be interpreted as the camera.).
However, Choo, fails to explicitly disclose the controller outputs the signal for switching the operation mode before the specific action by the user is started.  However, the examiner maintains that it was well known in the art to provide this, as taught by Bravo. 
In a similar field of endeavor, Bravo discloses the controller being configured to output the signal for switching the operation mode before the specific action by the user is started ([0042]; Predictive analysis module 328 predicts a future action based on cues associated with the predicted action.  One example given is a person placing their hands near the locks of a briefcase which is a cue associated with the predicted action of opening a briefcase which may contain confidential work documents.  If the predicted action is flagged as a privacy issue (Yes at 326; fig. 3B), obfuscation is applied (318; fig. 3B).  Therefore, the person placing their hands near the locks of a briefcase triggers the mode switching rather than the opening of the briefcase which would occur later.)
Choo teaches a camera system which adjusts the mode of the camera based on whether a privacy action has occurred.  Bravo teaches a camera system which adjusts the mode of the camera based on whether a privacy action is predicted to occur based on cues associated with private actions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Choo by applying the technique of switching modes based on a predicted action rather than the action itself to achieve the predictable result of preventing any of the private action from being recorded.

Regarding claim 2, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choo discloses, wherein the controller (12; fig. 1) is configured to output a signal for switching the operation mode of the camera to the first mode when an end of the specific action is detected ([0045]).

Regarding claim 3, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 2), in addition, Choo discloses, wherein the controller (12; fig. 1) is configured to detect the end of the specific action by detecting an action pattern (Set of conditions 76A-N; [0045]) indicating the end of the specific action from the captured image generated by the camera (A monitoring video image is captured to determine if the action is still being performed.  If it is not, original capture is resumed; [0045]). 

Regarding claim 7, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choo discloses, wherein
when the operation mode of the camera is the second mode, the data on the captured image generated by the camera is not stored in the camera (Capture can be stopped until the set of conditions 76A-N is no longer satisfied; [0038]). 


Regarding claim 12, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choo discloses, wherein the controller (12; fig. 1) is configured to detect the sign of starting the specific action by detecting an action pattern (Set of conditions 76A-N) indicating the sign of starting the specific action from the captured image generated by the camera ([0037]).
In addition, Bravo discloses wherein the controller (502; fig. 5) is configured to detect the sign of starting the specific action by detecting an action pattern (Cue; [0042]) indicating the sign of starting the specific action from the captured image generated by the camera (fig. 3B).
Choo teaches a camera system which adjusts the mode of the camera based on whether a privacy action has occurred.  Bravo teaches a camera system which adjusts the mode of the camera based on whether a privacy action is predicted to occur based on cues associated with private actions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Choo by applying the technique of switching modes based on a predicted action rather than the action itself to achieve the predictable result of preventing any of the private action from being recorded.


Regarding claim 13, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 12), in addition, Choo discloses, wherein the controller (12; fig. 1) is configured to determine the action pattern indicating the sign of starting the specific action based on a captured image previously generated by the camera ([0036]; User uploads a video image of individual 86 performing the particular action which is then used by the cognitive system to determine if the user is performing that particular action.  The provided video image may be updated or enhanced using video images 80 obtained by the capture device 84; [0035]). 

Regarding claim 14, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choo discloses, wherein the specific action is preset by the user ([0036]; The user may provide the name of the action via a GUI; [0036]).

Regarding claim 15, Choo discloses A non-transitory storage medium storing instructions that are executable by one or more processors in a computer and that cause the one or more processors to perform functions comprising ([0054]):
causing a camera to operate in a first mode (For the young daughter example, active recording mode until the daughter starts putting on makeup; [0040]) in which data on a captured image generated by imaging an indoor place is stored in the camera (Home environment; [0040]; Images must be stored at least temporarily in camera 84 in order to be able to send to the controller for analysis.  In addition, the combination of the containing device 82, the storage system 34, and the controller 12 can be interpreted as the camera.); and
outputting, when a sign of starting a specific action by a user is detected, a signal for switching an operation mode of the camera to a second mode different from the first mode (For the young daughter example, stopped recording mode when the daughter starts putting on makeup; [0040]). 
However, Choo, fails to explicitly disclose the signal for switching the operation mode is output before the specific action by the user is started.  However, the examiner maintains that it was well known in the art to provide this, as taught by Bravo. 
In a similar field of endeavor, Bravo discloses the signal for switching the operation mode is output before the specific action by the user is started ([0042]; Predictive analysis module 328 predicts a future action based on cues associated with the predicted action.  One example given is a person placing their hands near the locks of a briefcase which is a cue associated with the predicted action of opening a briefcase which may contain confidential work documents.  If the predicted action is flagged as a privacy issue (Yes at 326; fig. 3B), obfuscation is applied (318; fig. 3B).  Therefore, the person placing their hands near the locks of a briefcase triggers the mode switching rather than the opening of the briefcase which would occur later.)
Choo teaches a camera system which adjusts the mode of the camera based on whether a privacy action has occurred.  Bravo teaches a camera system which adjusts the mode of the camera based on whether a privacy action is predicted to occur based on cues associated with private actions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Choo by applying the technique of switching modes based on a predicted action rather than the action itself to achieve the predictable result of preventing any of the private action from being recorded.


Regarding claim 16, Choo discloses A control system comprising:
a camera (82, 12, 34; fig. 2) configured to operate in a first mode (For the young daughter example, active recording mode until the daughter starts putting on makeup; [0040]) in which data on a captured image generated by imaging an indoor place is stored in the camera (Home environment; [0040]; Images must be stored at least temporarily in camera 84 in order to be able to send to the controller for analysis.  In addition, the combination of the containing device 82, the storage system 34, and the controller 12 can be interpreted as the camera.); and
a control device configured to output, when a sign of starting a specific action by a user is detected, a signal for switching an operation mode of the camera to a second mode (For the young daughter example, stopped recording mode when the daughter starts putting on makeup; [0040]) different from the first mode.
However, Choo, fails to explicitly disclose the control device outputs the signal for switching the operation mode before the specific action by the user is started.  However, the examiner maintains that it was well known in the art to provide this, as taught by Bravo. 
In a similar field of endeavor, Bravo discloses the control device is configured to output the signal for switching the operation mode before the specific action by the user is started ([0042]; Predictive analysis module 328 predicts a future action based on cues associated with the predicted action.  One example given is a person placing their hands near the locks of a briefcase which is a cue associated with the predicted action of opening a briefcase which may contain confidential work documents.  If the predicted action is flagged as a privacy issue (Yes at 326; fig. 3B), obfuscation is applied (318; fig. 3B).  Therefore, the person placing their hands near the locks of a briefcase triggers the mode switching rather than the opening of the briefcase which would occur later.)
Choo teaches a camera system which adjusts the mode of the camera based on whether a privacy action has occurred.  Bravo teaches a camera system which adjusts the mode of the camera based on whether a privacy action is predicted to occur based on cues associated with private actions.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Choo by applying the technique of switching modes based on a predicted action rather than the action itself to achieve the predictable result of preventing any of the private action from being recorded.


Regarding claim 19, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 16), in addition, Choo discloses, wherein:
the camera includes a microphone (85; fig. 2) configured to collect sounds in the indoor place; and
a controller (12) of the control device is configured to output, after the signal for switching the operation mode of the camera to the second mode is output, a signal for terminating the second mode and switching the operation mode of the camera to the first mode based on detecting a sound having a frequency higher than a frequency threshold by the microphone ([0046]; Unmodified capture is resumed depending on a detected sound.  Every sound has a frequency higher than a frequency threshold since the frequency threshold is never defined and therefore can be any value.) 

Regarding claim 20, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 16), in addition, Choo discloses, wherein:
the camera includes a microphone (85; fig. 2) configured to collect sounds in the indoor place; and
a controller (12) of the control device is configured to output, after the signal for switching the operation mode of the camera to the second mode is output, a signal for terminating the second mode and switching the operation mode of the camera to the first mode based on detecting a sound having a sound pressure higher than a sound pressure threshold by the microphone ([0046]; Unmodified capture is resumed depending on a detected sound.  Every sound has a sound pressure higher than a sound pressure threshold since the sound pressure threshold is never defined and therefore can be any value.) 


Claim(s) 4-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Bravo further in view of Jang (US 2019/0268537 A1).

Regarding claim 4, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choo discloses, wherein
when the operation mode of the camera is the second mode, masking is performed for an image portion…in the captured image generated by the camera and data on the captured image subjected to the masking is stored in the camera ([0038]; When the action is being carried out (until the set of conditions 76A-N is no longer satisfied) a portion of the video images is obscured.). 
However, the combination, fails to explicitly disclose that the portion being obscured is the subject.  However, the examiner maintains that it was well known in the art to provide this, as taught by Jang. 
In a similar field of endeavor, Jang discloses when the operation mode of the camera is the second mode, masking is performed for an image portion corresponding to the user in the captured image generated by the camera and data on the captured image subjected to the masking is stored in the camera (fig. 9; [0096]; A user is obscured according to the movement of the user alone in the house.).
The combination teaches obscuring a portion of an image if a user is performing a private activity.  Jang teaches obscuring a portion of an image corresponding to the user if a user is performing a particular activity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of obscuring the user when the user is performing a private activity to achieve the predictable result of maintaining privacy during surveillance as disclosed by Jang.

Regarding claim 5, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choo discloses, wherein:
the indoor place is a room in a house ([0040]); and
when the operation mode of the camera is the second mode, masking is performed for an image portion…in the captured image generated by the camera ([0038]; When the action is being carried out (until the set of conditions 76A-N is no longer satisfied) a portion of the video images is obscured.) based on determination that the user is a resident of the house and data on the captured image subjected to the masking is stored in the camera (Each condition 76N in the set of conditions 76A-N contains one or more individuals 86 that may be captured in video image 80 and one or more actions that the individual(s) 86 does not wish to be recorded performing.  In other words, if the person is not registered in the storage system with an associated condition 76A-N (a non-resident of the house), no changes are made to the video capture; [0034]-[0035]). 
However, the combination, fails to explicitly disclose that the portion being obscured is the subject.  However, the examiner maintains that it was well known in the art to provide this, as taught by Jang. 
In a similar field of endeavor, Jang discloses when the operation mode of the camera is the second mode, masking is performed for an image portion corresponding to the user in the captured image generated by the camera (fig. 9; [0096]; A user is obscured according to the movement of the user alone in the house.).
The combination teaches obscuring a portion of an image if a user is performing a private activity.  Jang teaches obscuring a portion of an image corresponding to the user if a user is performing a particular activity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of obscuring the user when the user is performing a private activity to achieve the predictable result of maintaining privacy during surveillance as disclosed by Jang.

Regarding claim 6, Choo, Bravo, and Jang, the combination, discloses everything claimed as applied above (see claim 5), in addition, Jang discloses, wherein
when the operation mode of the camera is the second mode, the masking is not performed for an image portion corresponding to a person who is not the resident of the house in the captured image generated by the camera(Each condition 76N in the set of conditions 76A-N contains one or more individuals 86 that may be captured in video image 80 and one or more actions that the individual(s) 86 does not wish to be recorded performing.  In other words, if the person is not registered in the storage system with an associated condition 76A-N (a non-resident of the house), no changes are made to the video capture; [0034]-[0035]). 

Regarding claim 8, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 1), however, Choo, fails to explicitly disclose switching to the first mode based on a motion sensor.  However, the examiner maintains that it was well known in the art to provide this, as taught by Jang. 
In a similar field of endeavor, Jang discloses, wherein the controller (70; fig. 2) is configured to output, after the signal for switching the operation mode of the camera to the second mode is output (Mode where user enters a field of view of the camera as in fig. 9), a signal for switching the operation mode of the camera to the first mode based on detecting an end of the specific action by detecting that no person present in the indoor place (In the third mode (shown in fig. 9), the user is blind processed.  Therefore, if the user is no longer present in the field of view of the camera, there will inherently be no blind processing.  Specifically, if the privacy mode change condition is auto (S45; fig. 18) and the privacy zone is the third mode S49 (the user), the claimed second mode would be the action of a user entering a room in the field of view of the camera where the user would be obscured as shown in fig. 9.  Once the user is no longer in view, the image will no longer be partially obscured and reads on the claimed first mode.) by using a motion sensor (Motion sensors may be used as the sensor; [0039]; The sensor is used to identify the user; [0044].). 
Choo teaches partially obscuring video in response to a user performing an activity.  Therefore, inherently, if the user is not present, the obscuring will not occur.  Jang teaches partially obscuring video in response to a user performing an activity wherein the obscuring ends when the user leaves which is detected by a motion sensor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Choo by applying the technique of providing a motion sensor to determine whether the user is present to achieve the predictable result of improving the accuracy of the system.

Regarding claim 9, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 4), in addition, Choo discloses, wherein the controller (12) is configured to output, after the signal for switching the operation mode of the camera to the second mode is output (Partial obscuring is performed; [0038]), a signal for switching the operation mode of the camera to the first mode based on detecting an end of the specific action by detecting that the user exits from the indoor place from the captured image generated by the camera (Normal capture is resumed when the user is no longer detected performing the activity.  This would include when the user exits the indoor area; [0045]). 


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Bravo further in view of Jang further in view of Onoe (US 2021/0243360 A1).

Regarding claim 10, Choo, Bravo, and Jang, the combination, discloses everything claimed as applied above (see claim 8), in addition, Choo discloses, wherein the specific action is [a private action] ([0040]). 
However, the combination, fails to explicitly disclose that the specific action is changing clothes.  However, the examiner maintains that it was well known in the art to provide this, as taught by Onoe. 
In a similar field of endeavor, Onoe discloses wherein the specific action is an action that the user changes clothes (S1101; fig. 4; [0090]).
The combination teaches switching modes of a camera based on a specific private action by a user.  Onoe teaches switching modes of a camera based on whether a user is changing their clothes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the private action of putting on makeup with changing clothes to achieve the predictable result of not recording a private moment with surveillance equipment.
	
	
	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Bravo further in view of Onoe.

Regarding claim 11, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 1), in addition, Choo discloses, wherein the specific action is [a private action] ([0040]). 
However, the combination, fails to explicitly disclose that the specific action is changing clothes.  However, the examiner maintains that it was well known in the art to provide this, as taught by Onoe. 
In a similar field of endeavor, Onoe discloses wherein the specific action is an action that the user changes clothes (S1101; fig. 4; [0090]).
The combination teaches switching modes of a camera based on a specific private action by a user.  Onoe teaches switching modes of a camera based on whether a user is changing their clothes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the private action of putting on makeup with changing clothes to achieve the predictable result of not recording a private moment with surveillance equipment.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Bravo further in view of Zeira et al. (US 9,179,105 B1) hereinafter referenced as Zeira.

Regarding claim 17, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 16), however, the combination, fails to explicitly disclose the use of a shutter to stop recording.  However, the examiner maintains that it was well known in the art to provide this, as taught by Zeira. 
In a similar field of endeavor, Zeira discloses 	the camera (204; fig. 2) includes a shutter (220) configured to be openable and closable relative to a lens (222) of the camera;
the shutter is configured to be open relative to the lens in the first mode (Blocking mechanism 220 is deactivated and camera 204 is recording; 24:23-26); and
the shutter is configured to be closed relative to the lens in the second mode (24:26-28).
The combination teaches a camera recording video until a user performs a private action and then stopping the recording while the user performs the private action.  Zeira teaches a camera recording video until a user performs a private action and then moving a shutter over the lens while the user performs the private action.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute stopping recording with blocking the lens to achieve the predictable result of preventing capture of the private action as disclosed in Choo and Zeira.

	
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo in view of Bravo further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 18, Choo and Bravo, the combination, discloses everything claimed as applied above (see claim 16), however, the combination fails to explicitly disclose an indicator that is illuminated while the camera is recording.  However, the examiner maintains that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this, as taught by AAPA.
The combination teaches a first mode in which normal video capture is carried out and a second mode in which a portion of the video capture is obscured.  AAPA teaches providing a light on a camera which is recording is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve the combination by applying the technique of providing a light on the camera while the camera is recording to achieve the predictable result of letting the user know if the camera is recording.

	

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fish et al. (US 2019/0236361 A1) teaches using time-series forecasting to predict when one or more actions will likely occur ([0183]).
	Mahate et al. (US 2014/0341528 A1) teaches analyzing images to predict an action the user is likely to perform next ([0081]).
	Watanabe et al. (US 2014/0176599 A1) teaches predicting a subject’s future action according to a captured image ([0069]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        10/6/2022